Case 2:20-cv-03649-PBT Document 23-8 Filed 11/25/20 Page 1 of 5




          EXHIBIT F
    Case 2:20-cv-03649-PBT Document 23-8 Filed 11/25/20 Page 2 of 5




                                              October 22, 2020

Via Electronic Mail

Eric Reed
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103-3222
EReed@foxrothschild.com

       Re:     Polysciences, Inc. v. Joseph T. Masrud
               Civil Action No. 20-cv-03649

Dear Eric,

        This letter is in response to your deficiency letter dated October 16, 2020 with
respect to Masrud’s discovery responses.

Masrud’s Responses to Document Requests:

Request No. 2: Seeks document and things concerning this action, including
communications to third parties.

This request does not describe with the reasonable particularity required by Rule 34, the
categories of documents it seeks, and you do not make any attempt in your deficiency
letter to narrow or specify this request. Masrud has produced all non-privileged
documents in his possession, custody, and control that are both responsive to your other
requests that contain sufficient particularity and that are relevant to this action. By way
of further response. Masrud stands by his objection to producing a privilege log
regarding documents created on or after the date this action was filed.

Request No. 4: Seeks documents exchanged between Masrud and/or Serochem and any
customers related to Serochem’s PEI products. Masrud produced all documents relating
to its actual sales and/or customer contracts. Masrud did not limit his production to
communications that contain proprietary Polysciences information, nor did he suggest in
his response to this request that he intended to do so. To the extent that this request seeks
communications with potential customers, Masrud has limited his production to
communications that disclose proprietary Polysciences information or that are directed to
customers that are on Polysciences’ Customer List.
    Case 2:20-cv-03649-PBT Document 23-8 Filed 11/25/20 Page 3 of 5

Eric Reed
October 22, 2020
Page 2 of 4

Request No. 5: seeks documents exchanged between Masrud and/or Serochem and any
supplier(s) or manufacturer(s) of Serochem’s PEI products. This confirms that Serochem
is not using any third party supplier(s) or manufacturer(s) and that no responsive
documents exist.

Request No. 13: seeks two physical samples of each of Serochem’s PEI products.
Masrud objected to this request on the ground that, upon information and belief,
Polysciences acquired such samples either directly or indirectly from Rutgers University
or William Honnen, and thus already has (or had) these samples in its possession,
custody, and control. If you confirm in writing whether Polysciences obtained Serochem
samples from a third party/person, Serochem will provide two samples of each product.

Request No. 15: seeks documents relating to the projected sales of, revenue or profit
forecasts for, or actual projected market share for, Serochem’s products. This confirms,
consistent with Masrud’s initial response to this request, that no responsive documents
exist.

Request No. 19: seeks documents and things relating to any attempt by Masrud to
“design around” Polysciences’ PEI products. In your deficiency letter you define this
request to seek attempts “to design [Serochem’s] products in a way that intentionally
avoided Polysciences’ Trade Secrets and confidential information.” This confirms that
all documents and communications relating to the design of Serochem’s PEI products
have been produced. No documents exist that concern “designing around” Polysciences’
PEI products.

Request Nos. 7 seeks documents concerning the design and development of Serochem’s
PEI Products, including documents concerning Masrud’s decision to develop each of
Serochem’s PEI Products. This confirms that Masrud has produced all responsive
documents in his possession, custody, and control and has not withheld any documents
based on his objections.

Request No. 8 seeks documents sufficient to identify the entities or persons involved in
the development, design, testing, engineering, manufacturing, marketing and sales of
each of Serochem’s PEI Products. Masrud has not withheld any documents subject to his
objections other than any communications with potential customers that does not disclose
Polysciences’ confidential information or is not directed to customers Masrud knew or
reasonably believed to be a Polysciences customer.

Request No. 17 seeks documents demonstrating or related to Serochem’s manufacturing
methods, production protocols, equipment parameters, product specifications, any and all
raw material vendors, any and all third party manufacturers, and any all testing labs
associated with Serochem’s PEI Products, as well as all publications and documents
referred to on Page 3 of Jeffery Oberan’s July 16, 2020 letter to Bret Puls. Defendant has
produced all documents relating to its R&D and manufacturing process (including testing
and communications with testing labs), as well as documents sufficient to identify the
    Case 2:20-cv-03649-PBT Document 23-8 Filed 11/25/20 Page 4 of 5

Eric Reed
October 22, 2020
Page 3 of 4

raw materials it used in the manufacture of its products. Masrud redacted references to
its PEOx supplier and will reproduce these documents in unredacted form marked for
Attorneys Eyes Only. Masrud objects to producing communications with the suppliers of
Serochem’s raw materials as these communications have no relevant to this action. He is,
however, willing to produce documents that identify the suppliers of all other raw
materials (i.e. in addition to the PEOx supplier) used to manufacture Serochem’s PEI
products if Polysciences deems the identification of these other suppliers as relevant.
Please advise.

Request No. 20: seeks documents and communications concerning the Confidentiality
and Proprietary Agreement. This confirms that Masrud has not withheld any non-
privileged and responsive documents based his objection to this request.

Masrud’s Responses to Interrogatories:

Interrogatory No. 7: seeks information relating to the assertion in Mr. Oberman’s July
16, 2020 letter to Bret Puls that Serochem’s products are materially different than
Polysciences’ products. This statement stemmed from the SEAP testing results of KEMP
Proteins, which has been produced in this action. Any other differences that exist
between Serochem’s and Polysciences’ products can be ascertained from the documents
produced by the parties in this action and the detailed information provided by Masrud in
response to Interrogatory No. 4. Masrud is in no better position than Polysciences to
ascertain these differences and the burden to him in examining, auditing, compiling,
abstracting or summarizing the parties’ respective production is substantially the same for
both parties with the exception that Polysciences produced its documents for Attorneys
Eyes Only preventing his counsel from seeking Masrud’s assistance in any such
endeavor.

Interrogatory No. 10: seeks the identity of all documents concerning PEI Products that
Masrud transferred to any non-Polysciences email account, personal computer, external
hard drive, or cloud storage from January 2019 to October 2019.

As you know, Masrud was employed by Polysciences from January 2014, through June
26, 2019, and was a consultant for Polysciences from July 1, 2019 through September 6,
2019. Thus from January 2019 through September 6, 2019, Masrud used a Polysciences
email address and a work computer issued by Polysciences. Both this work computer
and Masrud’s Polysciences emails are in Polysciences exclusive possession, custody, and
control and thus Masrud has no access to documents that may contain information
responsive to this request.

Likewise, Masrud cannot identify at this time every email he sent from his Polysciences’
email address or every time he may have used a thumb drive for a presentation or other
remote service for Polysciences. Those that he presently recalls are identified in response
to Interrogatory No. 9.
      Case 2:20-cv-03649-PBT Document 23-8 Filed 11/25/20 Page 5 of 5

Eric Reed
October 22, 2020
Page 4 of 4

Masrud, has produced every email during the requested time period sent from his
personal and/or Serochem email addresses containing or disclosing Polysciences’
confidential and/or proprietary information. Outside of any emails in Polysciences’
exclusive possession or the emails Masrud produced in this action, Masrud is unaware of
emails containing Polysciences’ confidential information.



Finally, Masrud has voluntarily turned over his personal/Serochem electronic devices,
together with any cloud-based storage sites that he used during his tenure with
Polysciences for forensic review to identify and allow Polysciences to remove any
confidential information that may remain in Masrud’s possession. Upon my advice he is
not accessing these sites or any confidential Polysciences information that may be on his
computer pending this forensic review and any remedial action.

Masrud’s Alleged General Deficiencies

Thank you for bringing to my attention certain irregularities in the production. I am
working with my team to ensure that all pages are properly bates numbered and properly
identified (where appropriate) as Confidential or Attorneys Eyes Only. I disagree with
your assertion, however, that MASRUD-002155-MASRUD002161 (Masrud’s contract
negotiations with Polysciences) should have been designated Attorney’s eyes only when
it is a draft agreement between the parties, and was produced by Masrud. We designated
this document as Confidential. Your letter fails to explain why this designation does not
adequately protect Polysciences in connection with the use of this document in this
litigation.

I am happy to set up a call at your earliest convenience to discuss any open issues.

                                             Respectfully yours,

                                             HOMANS PECK, LLC



                                             Julianne L. Peck


cc:     Cali Spota (via email)
